J-S29028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENNIS L. PENHOLLOW JR.                    :
                                               :
                       Appellant               :   No. 906 WDA 2021

         Appeal from the Judgment of Sentence Entered June 16, 2021
              In the Court of Common Pleas of Jefferson County
                 Criminal Division at CP-33-CR-0000147-2021


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: OCTOBER 17, 2022

        Dennis L. Penhollow, Jr. (Appellant), appeals from the judgment of

sentence imposed after he pled guilty to one count each of burglary, robbery,

conspiracy to commit burglary, and conspiracy to commit robbery.1 Appellant

challenges the denial of his post-sentence motion to withdraw his guilty plea.

After careful review, we affirm.

        According to the affidavit of probable cause of Pennsylvania State Police

Trooper Kyle Lowry (Trooper Lowry) dated January 25, 2021, Trooper Lowry

was dispatched to the scene of an assault at 228 Main Street, Anita,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. §§ 3502(a)(1)(i), 3701(a)(1)(ii), 903. Appellant also pled
guilty to six counts of theft by unlawful taking related to his theft of firearms.
See 18 Pa.C.S.A. § 3921(a). Those counts merged at sentencing.
J-S29028-22


Pennsylvania. Affidavit of Probable Cause, filed 2/8/21, at 1. Trooper Lowry

explained:

      At the residence, patrol members met with victims Megan Montini
      [(Montini)], George Slider [(Slider)], and Dennis Dinger
      [(Dinger)]. Montini was observed covered in blood and with a
      laceration on her head and a black eye from the assault. … Montini
      was subsequently rushed to the Punxsutawney ER via ambulance.

      When questioned on scene[,] Slider and Dinger related they
      arrived at the residence and observed a gray Hyundai Elantra with
      a New York registration parked in front of Slider’s apartment.
      Both Slider and Dinger entered the residence and were confronted
      with two males brandishing knives. The two males subsequently
      chased Slider and Dinger out of the residence while … brandishing
      the knives. Slider and Dinger then observed the two males
      entering the gray Hyundai Elantra and fleeing towards
      Punxsutawney. Slider related the only person he knew from New
      York was Blake Truver [(Truver),] who matched the description of
      one of the males.

      The vehicle description was [relayed] to dispatch[,] who
      forwarded it to Patrol members. The vehicle was subsequently
      observed by a PSP Patrol member traveling north on State Route
      37 toward Brookville, PA. A traffic stop was initiated[;] however
      the vehicle then fled north of SR 36 leading troopers on a pursuit
      that ended with the vehicle crashing. Truver was identified as the
      driver of the vehicle while [Appellant] was identified as the front
      seat passenger. … Both Truver and [Appellant] were life flighted
      from the scene to Erie, PA.

      The vehicle was towed back to PSP Punxsutawney …. Inside the
      vehicle in plain view [sic] guitars with an amplifier, kni[v]es
      matching the description provide[d] by Slider and Dinger and a
      cellphone matching the description provided by Montini.

Id. at 1-2.

      At the hospital, Montini described the incident to Trooper Lowry, who

included the following details in his affidavit of probable cause:




                                      -2-
J-S29028-22


        … Montini described the incident as at approximately 1000 hours,
        one male arrived at her house and related[,] “surprise it’s Mike”.
        [Not knowing] who the male was Montini shut the door. Montini
        [relayed] approximately 15-20 minutes later, the same male
        arrived back at her residence. … While communicating with the
        one male, she slightly opened the door to which [sic] she was
        struck in the top of the head with a tire iron. The actor then
        proceeded to strike her numerous times with a closed fist and held
        her down while the other actor stole seven firearms, guitars, [a]
        cell phone, car keys and her purse. … Montini [was] treated at
        the Punxsutawney [hospital] for a laceration to the head requiring
        stiches and a CT scan to determine the extent of her injuries.

        Montini was interviewed at the PSP Punxsutawney, during this
        interview Montini [explained] that while being held down by one
        actor (Truver), the other actor [(Appellant)] was yelling “just do
        it, just stab her. Spill her blood more.”

Id. at 2.

        On January 25, 2021, the Commonwealth filed a criminal information

charging Appellant with the above crimes; the Commonwealth also charged

Appellant with aggravated assault, 18 Pa.C.S.A. § 2702(a)(1).          Criminal

Information, 1/25/21.       On April 27, 2021, the trial court entered an order

stating: “[T]he defendant’s last day to enter into a negotiated plea agreement

is June 2, 2021; jury selection is scheduled for June 9, 2021.” Order, 4/27/21.

On May 26, 2021, the trial court scheduled a plea hearing for June 2, 2021.

        On June 2, 2021, Appellant completed a written guilty plea colloquy and

entered an open guilty plea to the above charges.2 The trial court thereafter

sentenced Appellant to an aggregate 18 - 50 years in prison. Appellant filed



____________________________________________


2   The Commonwealth nolle prossed the charge of aggravated assault.

                                           -3-
J-S29028-22


a post-sentence motion seeking to withdraw his guilty plea and for

modification of sentence.    The trial court denied Appellant’s request to

withdraw his guilty plea, but corrected the sentence to properly reflect that

Appellant’s conspiracy convictions were for robbery and burglary (not two

burglaries).   See Order, 7/1/21, at 1-2 (unnumbered).         The trial court

otherwise denied relief. See id. Appellant timely filed a notice of appeal.

Both Appellant and the trial court have complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for review:

      1. Whether the [trial] court erred by denying [Appellant’s]
         request to withdraw his guilty plea on the basis that said plea
         was not knowingly, voluntarily and intelligently entered when
         the Guideline Sentence Forms provided by the Commonwealth
         in conjunction with its plea offer applied a Deadly Weapons
         Enhancement only to one count of Burglary, but the guideline
         forms included in [Appellant’s] presentence report, and utilized
         by the court at sentencing, applied the Deadly Weapons
         Enhancement to one count each of Conspiracy to commit
         Burglary, Robbery, and Conspiracy to commit Robbery, in
         addition to the one Burglary count[?]

      2. Whether the [trial] court erred by denying [Appellant’s]
         request to withdraw his guilty plea when the court scheduled
         him for jury selection on June 9, 2021, and established June 2,
         2021, as his last day to enter a negotiated plea in violation of
         Pa.R.Crim.P. 590(B)(3), and [Appellant] did not receive a plea
         offer from the Commonwealth until approximately one hour
         before he was scheduled to go before the court on June 2,
         2021[?]

      3. Whether the [trial] court erred by sentencing [Appellant] for
         two separate Conspiracy Counts, one each for Burglary and
         Robbery, when the evidence of record does not support the
         court’s conclusion that there were two distinct conspiracies at
         separate times[?]




                                     -4-
J-S29028-22


      4. Whether the [trial] court erred by refusing to modify
         [Appellant’s] aggregate sentence of 18 to 50 years when the
         sentencing guidelines used by the court were improper in the
         following respects:

         (a)   The offense gravity score for the Conspiracy/Burglary
               charge was based on a deadly weapon-used
               enhancement for which [Appellant] was not put on
               notice[; Appellant] could not have used a deadly weapon
               during the conspiracy phase of the crime and there is
               nothing in the record that would support a finding that
               he possessed a deadly weapon at the time of the
               conspiracy[?]

         (b)   The offense gravity score for the Robbery charge was
               based upon a deadly weapon-used enhancement for
               which [Appellant] was not put on notice[?]

         (c)   The offense gravity score for the Conspiracy/Robbery
               charge was based upon a deadly weapons-used
               enhancement for which [Appellant] was not put on
               notice. [Appellant] could not have used a deadly weapon
               during the conspiracy phase of the crime and there is
               nothing in the record that would support a finding that
               he possessed a deadly weapon at the time of the
               conspiracy[?]

Appellant’s Brief at 4-5.

      Appellant first argues the trial court improperly denied his request to

withdraw his guilty plea. Id. at 12. Appellant acknowledges that he agreed

to an “open plea.” Id. Notwithstanding, he asserts “this was not an entirely

open plea.” Id. According to Appellant, the terms of the plea “consisted of

the sentencing guidelines presented by the Commonwealth in conjunction with

its plea offer, and the Commonwealth’s offer to withdraw the Aggravated

Assault charge.”   Id. (citation omitted).    Appellant claims the sentencing

guidelines included in his written plea did not put him on notice that the deadly

                                      -5-
J-S29028-22


weapon enhancement (DWE) would apply to his conviction of conspiracy to

commit robbery. Id. at 13. Appellant argues:

     Conspiracy to Commit Robbery carries an Offense Gravity Score
     of 9. With [Appellant’s] Prior Record Score of 5, the standard
     sentencing range would be 48 to 60 months. The total guideline
     range upon which [Appellant] relied in deciding to plead guilty was
     therefore 234 to 282 months (or 19½ years to 23½ years).

            The sentencing guildelines set forth in the presentence
     report presented to the court were as follows:                   …
     Conspiracy/Robbery – 66 to 78 months. The guidelines set
     forth for Conspiracy/Robbery purported to not apply the
     DWE, but the enhancement was in fact applied[;] otherwise
     the sentencing range would have been 48 to 60 months. …
     [Appellant] understood and voluntarily accepted the plea offer
     proposed by the Commonwealth with a total guideline range of
     234-282 months.        He did not voluntarily, knowingly and
     intelligently agree to a plea offer that carried a total guideline
     range of 288 to 336 months….

Id. at 13-14 (citations omitted, emphasis added)).

     This Court reviews the denial of a request to withdraw a guilty plea for

an abuse of discretion. Commonwealth v. Davis, 191 A.3d 883, 889 (Pa.

Super. 2018). An abuse of discretion is more than an error in judgment; we

will not find an abuse of discretion unless the trial court’s judgment was

manifestly   unreasonable,   or   the   result   of   partiality,   bias,   or   ill

will. Commonwealth v. Gordy, 73 A.3d 620, 624 (Pa. Super. 2013).

     Appellant sought to withdraw his guilty plea after he was sentenced.

     [P]ost-sentence motions for withdrawal are subject to higher
     scrutiny since courts strive to discourage entry of guilty
     pleas as sentence-testing    devices.       A    defendant    must
     demonstrate that manifest injustice would result if the court were
     to deny his post-sentence motion to withdraw a guilty plea.
     Manifest injustice may be established if the plea was not tendered

                                    -6-
J-S29028-22


      knowingly, intelligently, and voluntarily. In determining whether
      a plea is valid, the court must examine the totality of
      circumstances surrounding the plea. A deficient plea does not per
      se establish prejudice on the order of manifest injustice.

Commonwealth v. Broaden, 980 A.2d 124, 129 (Pa. Super. 2009) (citations

omitted).

      “Our law presumes that a defendant who enters a guilty plea was aware

of   what      he   was   doing,”    and   “[h]e   bears   the   burden   of   proving

otherwise.” Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super.

2003) (citations omitted).          To ensure a plea is voluntary, knowing, and

intelligent,

      Rule 590 of the Pennsylvania Rules of Criminal Procedure requires
      that a trial court conduct a separate inquiry of the defendant
      before accepting a guilty plea. ... As the Comment to Rule 590
      provides, at a minimum, the trial court should ask questions to
      elicit the following information:

      (1) Does the defendant understand the nature of the charges to
      which he or she is pleading guilty or nolo contendere?

      (2) Is there a factual basis for the plea?

      (3) Does the defendant understand that he or she has the right to
      trial by jury?

      (4) Does the defendant understand that he or she is presumed
      innocent until found guilty?

      (5) Is the defendant aware of the permissible range or sentences
      and/or fines for the offenses charged?

      (6) Is the defendant aware that the judge is not bound by the
      terms of any plea agreement tendered unless the judge accepts
      such agreement?




                                           -7-
J-S29028-22


Commonwealth v. Hart, 174 A.3d 660, 667-68 (Pa. Super. 2017) (quoting

Pa.R.Crim.P. 590, cmt.).      Inquiry into the above areas is mandatory.

Commonwealth v. Willis, 369 A.2d 1189, 1190 (Pa. 1977). “The purpose

of [Rule 590] is to [e]nsure that the defendant fully understands the nature

of the crimes to which he or she is pleading guilty and the rights that are being

waived by the plea.” Commonwealth v. Carter, 656 A.2d 463, 465 (Pa.

1995).   The Comment to Rule 590 further states that “nothing in the rule

would preclude the use of a written colloquy that is read, completed, signed

by the defendant, and made part of the record of the plea proceedings.”

Pa.R.Crim.P. 590, cmt.

      Our review discloses that Appellant executed a written plea colloquy

which accurately informed Appellant of the maximum punishment he could

receive for each crime, as well as the standard and aggravated guideline

ranges. Written Colloquy, 6/2/21. For the crimes of robbery, burglary and

conspiracy, the colloquy indicated: “Guideline Enhancements N/A” Id. The

colloquy also indicated Appellant was entering an “open plea.” Id. The written

plea colloquy did not advise Appellant that the trial court could impose

consecutive sentences, or specifically advise Appellant the court could

sentence outside of the guideline ranges. See id.

      At the oral plea colloquy, the trial court did not state, on the record, the

applicable guideline ranges. Rather, the court inquired:

      THE COURT: So[,] you understand everything that’s going on?


                                      -8-
J-S29028-22


      [Appellant]: Yes.

      THE COURT: Do you understand the guideline ranges?

      [Appellant]: Yes. Now that I know I’ve got ten charges when I
      thought I only had four, yes.

      THE COURT:       Do you understand the maximum fines and
      punishments?

      [Appellant]: Yes.

      THE COURT: Did you see the [court] movie concerning your plea
      and sentence rights?

      [Appellant]: Yes.

      THE COURT: Did you understand that movie?

      [Appellant]: Yes.

N.T., 6/2/21, at 3.

      The trial court inquired as to Appellant’s understanding of the elements

of the crimes charged, and Appellant’s right to a jury trial. See id. at 3-5.

However, Appellant waived “a reading of the facts,” id. at 5, and the trial court

did not reference a DWE.         Upon review, we conclude the totality of

circumstances do not demonstrate “prejudice on the order of manifest

injustice.” See Broaden, 980 A.3d at 129; see also Commonwealth v.

Moser, 921 A.2d 526, 528-29 (Pa. Super. 2007) (Pennsylvania law does not

“require the defendant to be pleased with the outcome of his decision to enter

a plea of guilty[; a]ll that is required is that his decision to plead guilty be

knowingly, voluntarily and intelligently made.”).




                                      -9-
J-S29028-22


       The record reveals that a presentence investigation report was

prepared, and the report included the guideline ranges for conspiracy to

commit robbery with a DWE. At sentencing, defense counsel acknowledged

reviewing the presentence investigation report. N.T., 6/16/21, at 2. Counsel

did not object to the ranges of sentences in the report. See id.

       This Court encountered a similar issue in Broaden, supra, where the

defendant pled guilty to several counts of aggravated assault, among other

offenses. Broaden, 980 A.2d at 126-27.            Nearly two months after the

defendant entered his plea, the Commonwealth filed a notice of intent to seek

a “second strike” mandatory minimum sentence under 42 Pa.C.S.A. § 9714,

based on the defendant’s prior conviction for robbery. Id. at 127 & n.2. One

month later, the trial court sentenced the defendant to the 10-year mandatory

minimum under Section 9714. Id. at 127. The defendant filed a timely post

sentence motion seeking to withdraw his plea, which the trial court

denied. Id.

       On appeal, this Court concluded the defendant’s plea “was deficient”

because the Commonwealth failed to fully inform him of its intent to seek a

mandatory minimum sentence prior to the entry of the plea. Id. at 130 &

n.4.     Nevertheless,   we   did   not   grant   relief,   reasoning   that   the

Commonwealth’s presentence notice provided the defendant with “ample time

to prepare a motion to withdraw his guilty plea,” but he “declined this

opportunity and chose to proceed with the sentencing.” Id. at 131.             We


                                     - 10 -
J-S29028-22


affirmed the judgment of sentence, holding that “[b]y opting to proceed

with sentencing, [the defendant] waived his contention that his guilty plea

was not knowing because he had not been notified of the mandatory minimum

sentence.” Id.

      Similarly, in this case, Appellant was apprised in the presentence

investigation report of the applicable guideline ranges for his charges.

Appellant did not object, and proceeded with sentencing. See N.T., 6/16/21,

at 2. In addition, Appellant was advised in his written plea colloquy of the

maximum sentences for each crime. Written Colloquy, 6/2/21. Under these

circumstances, we cannot conclude that Appellant suffered “prejudice on the

order of manifest injustice.”      See Broaden, 980 A.2d at 129.          Thus,

Appellant’s first issue does not merit relief.

      In his second issue, Appellant argues the trial court improperly denied

his request to withdraw his plea based on the trial court’s violation of

Pa.R.Crim.P. 590(B).     Rule 590(B)(3) prohibits any local rule “mandating

deadline dates for the acceptance of a plea entered pursuant to a plea

agreement.” Pa.R.Crim.P. 590(B)(3). Appellant claims the trial court violated

Rule 590 by ordering that the “last day to enter a negotiated plea agreement

is June 2, 2021.” Appellant’s Brief at 16. According to Appellant,

      the court’s violation of Rule 590(B)(3)[] was compounded by the
      fact that the Commonwealth did not make a plea offer to
      [Appellant] until 12:52 p.m. on June 2, 2021, and [Appellant] was
      required to appear before the court at 2:00 p.m. that day. … The
      violation of Rule 590, coupled with the Commonwealth’s “eleventh
      hour” plea offer and the discrepancy between the sentencing

                                      - 11 -
J-S29028-22


      guidelines presented by the Commonwealth in conjunction with
      said plea offer and the sentencing guidelines employed by the
      court, deprived [Appellant] of any meaningful opportunity to
      understand the plea offer and to voluntarily and intelligently
      decide whether or not to plead guilty. [Appellant] had
      approximately one hour to decide if he wanted to accept the plea
      offer or lock himself into picking a jury.

Appellant’s Brief at 16-17.

      Upon review, we discern no violation of Rule 590 by the trial court, which

did not promulgate a local rule mandating a deadline for the plea agreement.

Further, our review discloses that defense counsel did not request an

extension of time to consider the plea offer, or a continuance of the trial date.

The trial court explained:

      The court set June 2, 2021 as [Appellant’s] last day to enter a
      negotiated plea. It did so, not pursuant to a local rule, but in
      consideration of this specific case. Rule 590(B)(3) did not disallow
      that. Nor did it preclude the Commonwealth from waiting until
      that day to make an offer, and [Appellant’s] bald assertion is not
      proof [the court’s] decision to do so in this case left him without
      sufficient time to consult with his attorney and make a knowing
      and intelligent decision to accept the offer[,] rather than pick a
      jury the next week. Counsel certainly knew, therefore, that he
      and his client had the entire morning to discuss the pros and cons
      of pleading guilty versus going to trial.[FN] The court thus
      presumes that counsel did his job appropriately and was satisfied
      while standing with [Appellant] that day that he was entering
      knowing and voluntary pleas of guilty, and the record does not
      indicate otherwise.


      [FN]The order scheduling June 2 as [Appellant’s] last day to plead
      did not in fact dictate a time cut-off, and counsel, having done so
      with prior clients, knew the court would interrupt afternoon []
      hearings to accommodate defendants who wished to plead guilty
      even after arraignment, plea, and sentencing court was officially
      concluded.


                                     - 12 -
J-S29028-22



      As the record reflects, [Appellant] did not request a continuance;
      he did not allege orally or in writing that he needed more time
      under the circumstances to consider his options. Nor did he
      indicate at his plea or sentencing hearing that his decision to plead
      guilty was anything other than volitional. Given the intensity with
      which he made his plea for a light sentence, (see Sentencing
      Transcript, 06/16/21, pp. 4-13, 17, & 22-23), the court cannot
      reasonably attribute his silence to a reticence to speak on the
      record ….

Trial Court Opinion, 3/14/22, at 2-3 (one footnote in original; one footnote

and some capitalization omitted).     As the record supports the trial court’s

reasoning, Appellant’s second issue does not merit relief.

      In his third issue, Appellant challenges the imposition of separate

sentences for his guilty plea to two counts of criminal conspiracy. Appellant’s

Brief at 17. Appellant claims the record does not support the existence of two

distinct conspiracies. Id. Appellant argues: “If a person conspires to commit

a number of crimes, he is guilty of only one conspiracy so long as such multiple

crimes are the object of the same agreement or a continuous conspiratorial

relationship.” Id. (emphasis in original). According to Appellant, there are

no factual allegations establishing two separate and distinct conspiracies. Id.

at 18. Appellant directs our attention to Commonwealth v. Lore, 487 A.2d

841 (Pa. Super. 1984), in which we held that a defendant should have been

sentenced on only one count of conspiracy because his acts were part of a

common scheme or design. Id. at 18-19.

      The Crimes Code states:




                                     - 13 -
J-S29028-22


     If a person conspires to commit a number of crimes, he is guilty
     of only one conspiracy so long as such multiple crimes are the
     object of the same agreement or continuous conspiratorial
     relationship.

18 Pa.C.S.A. § 903(c) (emphasis added).

     Here, the record demonstrates that Appellant was aware he was charged

and sentenced with separate counts of criminal conspiracy.

     Appellant’s criminal information charged him with only one count of

criminal conspiracy:

     In that the actor did with the intent of promoting and or facilitating
     the crimes of Burglary, Robbery, Aggravated Assault, Theft by
     Unlawful Taking[,] agree with Blake Truver, co-actor, that they or
     one or more of them will engage in conduct which constitutes such
     crime by entering a residence that is adapted for overnight
     accommodations belonging to Megan Montini, victim, who was
     home at the time and commits bodily injury to the victim by
     striking her with a tire iron causing a laceration to her head and
     striking her numerous times with a closed fist and holding her
     down while one of them stole items from the residence.

Criminal Information, 5/4/21, Count 2.

     However, on June 2, 2021, the Commonwealth and Appellant

stipulated to amending the criminal information to include the additional, now

disputed, count of conspiracy to commit robbery.         Stipulation Amending

Information, 6/2/21. In his written plea colloquy, Appellant entered an open

guilty plea to two counts of conspiracy, and the count of aggravated assault

was nolle prossed. Written Plea Colloquy, 6/2/21.




                                    - 14 -
J-S29028-22


     At the plea hearing, the trial court asked Appellant whether he

understood the nature of the charges against him, including the separate

charges for conspiracy to commit burglary and conspiracy to commit robbery:

     THE COURT: Do you understand that for Burglary, the
     Commonwealth would have to prove beyond a reasonable doubt
     that you or with another entered a building with the intention of
     committing a crime inside that building?

     [Appellant]: Yes.

     THE COURT: Do you understand that for Conspiracy to
     Commit Burglary, the Commonwealth would have to prove
     beyond a reasonable doubt that you agreed with another person
     that either you or them or someone else would enter the building
     to commit the burglary; do you understand that?

     [Appellant]: Yes.

     THE COURT: For Robbery, the Commonwealth would have to
     prove beyond a reasonable doubt that through the threat of force,
     you committed a crime or attempted to take the property from
     another person, you or another; do you understand that?

     [Appellant]: Yes.

     THE COURT: For Conspiracy to Commit Robbery, the
     Commonwealth would have to prove beyond a reasonable doubt
     that you agreed with another person that either you or that person
     or someone else would commit the robbery; do you understand
     that?

     [Appellant]: Yes.

N.T., 6/2/21, at 4-5 (emphasis added).

     In   addition,   the   presentence   investigation   report   recommended

separate sentences for Appellant’s convictions of conspiracy to commit

burglary and conspiracy to commit robbery.          Presentence Investigation


                                    - 15 -
J-S29028-22


Recommendation Counts 2, 11. Finally, in denying Appellant’s post-sentence

motion, the trial court explained:

      [T]he evidence showed there were two different conspiracies at
      two separate times: One to commit a burglary by entering a house
      for the purpose of taking guns; and a separate conspiracy to
      commit robbery on the victim who was present in the house during
      the burglary. There was a conversation between the defendants
      separately about the robbery after the burglary started. As such,
      those two conspiracies do not merge as they are separate and
      distinct conspiracies.

Trial Court Order, 7/1/21, at 2 (unnumbered).

      We recognize that on a single occasion, there may be a single agreement

to commit two crimes. See Commonwealth v. Grove, 526 A.2d 369, 379

(Pa. Super. 1987) (when on a single occasion there is a single agreement to

commit two crimes, e.g., murder and arson, a single conspiracy exists).

Likewise, a single conspiratorial agreement may involve a continuing course

of criminal conduct involving the repetition of a single crime or the commission

of a series of crimes. See Commonwealth v. Perez, 553 A.2d 79, 79-80

(Pa. 1988) (finding a single conspiracy to commit multiple violations of

separate statutes against the distribution of marijuana and the distribution of

cocaine). In this case, however, Appellant agreed he committed conspiracy

to commit robbery and conspiracy to commit burglary, and was informed that

he could be sentenced separately for those crimes. Accordingly, we discern

no error by the trial court in imposing separate sentences for Appellant’s two

conspiracy convictions.




                                     - 16 -
J-S29028-22


      In his fourth and final issue, Appellant challenges the offense gravity

score for his conspiracy/burglary charge, based on a deadly weapon used

enhancement. Appellant’s Brief at 19. Appellant claims the trial court erred

because there was no evidence he used a deadly weapon during the

conspiracy, and he was not placed on notice of the enhancement. Id. at 19-

20.

      The trial court refuted this claim, explaining:

      The facts to which [Appellant] pled guilty established that he and
      his co-conspirator did in fact use a tire iron to strike the victim’s
      head, and the [c]ourt need not further pontificate about whether
      a tire iron constitutes a deadly weapon when used in that manner.
      [T]he application of the enhancement was at the [c]ourt’s sole
      discretion, moreover … that [the court] failed to factor in how the
      Commonwealth completed its sentencing guideline sheets did not
      affect whether it abused its sentencing discretion.

            Even assuming the [c]ourt used the wrong sentencing
      matrix—deadly weapon used rather than deadly weapon
      possessed—with respect to any of the Felony 1 charges, [] it is
      evident from the record that [Appellant] did not suffer prejudice
      as a result.[FN] The only reason the [c]ourt sentenced [Appellant]
      within the mitigated range on the Conspiracy to Commit Burglary
      and ignored the guidelines with respect to Conspiracy to Commit
      Robbery was because [the court] did not want his overall
      minimum to exceed 20 years. It also did not intend to go much
      lower than 20 years, though. ([See N.T., 6/16/21,] at 14-26).
      As it made clear on the record, [the court] utilized the guidelines
      only to the extent they helped it achieve its goal, the apparent
      implication being that it would not have given [Appellant] the
      same benefit, i.e., mitigating one Conspiracy sentence and
      ignoring the guidelines on the other, had it utilized the less
      onerous matrix.


      [FN]The [c]ourt completely ignored the guidelines when it
      sentenced [Appellant] to serve 2½ - 10 years in prison for


                                     - 17 -
J-S29028-22


      Conspiracy to Commit Robbery. [Appellant’s] calculations … are
      thus irrelevant.


            The [c]ourt would further note that it did in fact consider
      [Appellant’s] role in the commission of the crimes to which he pled
      guilty and, detailing its analysis of the relevant factors in open
      court, concluded that it did not warrant a sentence less than 18-
      50 years in prison. (See id.).

Trial Court Opinion, 3/14/22, at 3 (emphasis and footnote in original).

      As the trial court’s reasoning comports with the record and law, we rely

on the reasoning with regard to Appellant’s final issue. See id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                                    - 18 -